DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
There was a typographical error in the 7/13/2022 Restriction Requirement.  The Groups should have been as follows: 
Group 1, claims 1-13 and 18-34, drawn to methods of culturing endothelial cells comprising an exogenous nucleic acid encoding an ETV2 transcription factor on a matrix, with an organoid or on a decellularized organ, resulting in creation of three-dimensional blood vessels and/or vasculature, the stable three-dimensional blood vessel thereby created and methods of using the blood vessel, per se, or the vascularized organoid or decellularized organ. 

Group 2, claims [[13]] 14-17, drawn to a stable three-dimensional blood vessel capable of autonomously forming a three-dimensional vascular network.

Applicant’s correctly identified the error and made a fully responsive election based on the correct interpretation.  The cooperation is appreciated.

Applicant's election with traverse of Group 1 in the reply filed on 9/12/2022 is acknowledged.  Claims 1-13 and 18-34 read on the elected invention.  
The traversal is on the following grounds that Groups 1 and 2 form a single general inventive concept and thus there is unity of invention.  This is not found persuasive because the inventions listed as Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons set forth in the restriction requirement.  
Applicants further assert that unity of invention, not novelty, is the issue at hand.  This is not found persuasive because determining whether or not unity of invention is present involves analysis of the prior art to determine if the shared technical feature provides a contribution over the prior art.  In the instant case, the shared technical feature does not provide a contribution over the art, specifically over human vascularized tissue, which was well characterized (and thus disclosed) in the prior art.  No claims have yet been examined.  
Finally, Applicants assert that search and examination of all claims in a single application could be made without undue burden, citing MPEP 803, and thus restriction is improper.  This is not found persuasive because in restriction requirements based on lack of unity burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US18/16640, having a filing date of 2/2/2018.  Acknowledgement is made of Applicants’ claim for benefit to prior-filed US Provisional application 62/454161 (filed 2/3/2017).

Claim Interpretation
	The following comments are made for clarity of record:
	The claims use both the terms “matrix” and “scaffold”.  There is no explicit definition for either term in the disclosure.  As of the effective filing date of the instant application, the terms were used interchangeably in the art.  
	The specification defines “stable three-dimensional blood vessel” as a tubular structure of endothelial cells having an intact lumen, display proper apical-basal polarity, and maintain a tubular (lumenized) structure for at least one month without collapsing, puncturing or dissociating, and without the use of a scaffold, enforced perfusion or perivascular support (See ¶0080 of PGPub).  
The specification defines “isolated,” when used in reference to a stable three-dimensional blood vessel or reprogrammed endothelial cell to mean the vessel or cell has been removed from its naturally occurring environment or the environment from which it was formed and is substantially free of other molecules or culture medium.  “Substantially free” is further defined as meaning the isolated three-dimensional blood vessel(s) or cell(s) account for at least 60% by dry weight or volume of a composition or preparation (See ¶0089 of PGPub).  

Claim 1 is interpreted as being directed to a method of producing a stable three-dimensional blood vessel. The stable three-dimensional blood vessel must have the structural and functional limitations attributed via the definition above.  
The method comprises a step of culturing an endothelial cells comprising an exogenous nucleic acid encoding an ETV2 transcription factor.  The culturing step must be performed on a matrix.  A matrix is interpreted as any three-dimensional material capable of supporting cells.  The culturing step must be carried out under conditions wherein the endothelial cell expresses the ETV2 transcription factor.  The culturing step must last at least 3-4 weeks. 
The method further comprises a step of isolating said stable three-dimensional blood vessel.  This step is understood to mean the stable three-dimensional blood vessel is removed from the culture environment and matrix, so as to yield an isolated, stable three-dimensional blood vessel.  The isolated, stable three-dimensional blood vessel must have the structural and functional limitations attributed via the definition above.  The isolated stable three-dimensional blood vessel must be substantially free of other molecules (including the molecules of the matrix) and culture medium.  

Claim 13 is directed to the stable three-dimensional blood vessel produced by the method of claim 1.  The claim uses product-by-process limitations to define the product.  Product-by-process limitations are considered in so far as the method of production affects the structure of the final product.  In this case, the method of claim 1 results in an isolated, stable three-dimensional blood vessel.  The isolated, stable three-dimensional blood vessel must have the structural and functional limitations attributed via the definition above.  The isolated stable three-dimensional blood vessel must be substantially free of other molecules (including the molecules of the matrix) and culture medium.  
Claim 18 and dependents thereof are directed to methods of using the stable three-dimensional blood vessel of claim 13.  It is noted that the stable three-dimensional blood vessel of claim 13 is isolated, thus the method of claim 18 requires administration of an isolated, stable three-dimensional blood vessel as recited by claim 13. 
Claim 21 is interpreted as being directed to a method of vascularizing an organoid.  Though there is no explicit definition for the term “organoid” in the specification.  As of the effective filing date of the instant application, the art accepted definition of “organoid” is an artificially generated 3D self-organized aggregate comprising at least two different cell types and demonstrating at least one organ or tissue specific function (See e.g. Lancaster et al (Science, 2014) Pg 1247125-1, Box 1; Marx (US 2015/0253309).  Thus claim 21 and dependents thereof require endothelial cells comprising an exogenous nucleic acid encoding ETV2 transcription factor to be cultured with an organoid (as defined above) on a matrix under conditions where the endothelial cell will express the ETV2 transcription factor.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claim 6 contains the trademark/trade name Matrigel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the matrix material and, accordingly, the identification/description is indefinite.
Regarding claim 12: Independent claim 1 is directed to a method comprising, inter alia, culturing an endothelial cell comprising an exogenous nucleic acid encoding for ETV2 transcription factor on a matrix.  Claim 12, which depends from claim 1, states the culturing step is carried out in the absence of a scaffold or perivascular support.  Matrix and scaffold are synonymous in the art, both referring to three-dimensional material which can support cells.  Any scaffold material will read on a matrix.  It is unclear if claim 12 is to be interpreted as permitting the matrix as recited in claim 1, or if it excludes the matrix and defines a distinct claim.  The metes and bounds of claim 12 cannot be determined.
Regarding claim 28: Claim 28 is drawn to a method for vascularizing an organoid comprising via the method of claim 21, isolating the vascularized organoid, contacting the isolated, vascularized organoid with a therapeutic agent, and then determining the efficacy of the therapeutic agent.  The claim is held to be indefinite because it fails to provide a therapeutic goal, thus one cannot determine whether a therapeutic agent is effective towards that goal.  An organoid, by itself, does not have a deficiency or defect that is clearly in need of therapeutic intervention.  Thus it cannot be determined what scope is covered by ‘therapeutic agent’, and particularly, what effect would be considered ‘effective’.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the claimed inventive method.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 is directed to a method comprising, inter alia, culturing an endothelial cell comprising an exogenous nucleic acid encoding for ETV2 transcription factor on a matrix.  Claim 12, which depends from claim 1, states the culturing step is carried out in the absence of a scaffold or perivascular support.  Matrix and scaffold are synonymous in the art, both referring to three-dimensional material which can support cells.  Any scaffold material will read on a matrix.  Therefore by claim 12 excluding a scaffold, it is excluding use of a matrix, and thus fails to include all limitations of claim 1 upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al (WO 16/100869), in view of Baptista et al (Hepatology, 2011).
Ginsberg et al teach engineered endothelial cells expressing the adenovirus E4ORF1 protein can form blood vessels having patent lumens inside three-dimensional biocompatible scaffolds in vitro (See ¶4).  
Ginsberg et al teach a method of preparing an implant suitable for surgical implantation into a subject, said method comprising culturing a population of engineered E4ORF1+ endothelial cells in contact with a biocompatible scaffold material in vitro until blood vessels form within the biocompatible scaffold material, thereby forming an implant comprising E4ORF1+ blood vessels (¶6). Ginsberg et al teach the engineered endothelial cells form a network of connected blood vessels which can comprise capillaries (See ¶6). The method effectively vascularizes the biocompatible scaffold.
Ginsberg et al teach endothelial cells engineered to express both E4ORF1 and ETV2 can be used to form the implants (See ¶8, 51).  The endothelial cells are genetically modified so as to contain exogenous nucleic acids encoding for E4ORF1 and ETV2 (See ¶8, 35-49 (esp 36, 46, 47, 49), and 51).  The cells are cultured under conditions for the cells to express the polypeptides encoded by the exogenous nucleic acids (See ¶62-64, 71)
Ginsberg et al teach the biocompatible scaffold can be decellularized animal tissue (See ¶13, 58).  
Ginsberg et al teach additional cells (in addition to the engineered endothelial cells) can be further be seeded into the biocompatible scaffold (See ¶12).

Regarding claims 29 and 30: Ginsberg et al is comparable to the instant claims in that they disclose a method of vascularizing a decellularized tissue with endothelial cells, said endothelial cells comprising exogenous nucleic acids encoding an E4ORF1 polypeptide and an ETV2 transcription factor under, comprising culturing said endothelial cells with said decellularized tissue under conditions that the endothelial cells develop a functional network of blood vessels within the tissue scaffold.  
Ginsberg et al differs from the instant claim in that they teach using decellularized tissue, not specifically a decellularized organ as the biocompatible scaffold material.  However, as of the effective filing date of the instant application, it would have been prima facie obvious to modify the method of Ginsberg et al to use a whole decellularized organ as the biocompatible scaffold.  This conclusion of obviousness is based on teachings of Baptista et al.  Baptista et al teach there is a need for large volume tissues and organs for clinical applications (See Baptista, Pg 614, 2nd column).  Baptista et al disclose methods for decellularizing whole liver tissues, re-reendothelializing the whole liver tissues by perfusing endothelial cells through the vascular architecture, and then seeding parenchymal cells into the decellularized tissue (See Baptista et al, Pg 606 “Endothelial cell seeding…” and Pg 607 “Bioscaffold seeding with hUVECs…”).  Baptista et al teach the use of whole decellularized organs as the scaffold material provides authentic cues for tissue development that result in improved cellular architecture and function in the engineered tissue compared to engineered tissues made using other scaffold materials.  In particular, by using the existing vascular tree of the decellularized organ, the newly introduced endothelial cells can re-form vessels of multiple sizes, as exists in native tissue (See Baptista et al, Pg 615, col. 1-2).  Thus, in view of the teachings of Baptista et al, one would have been motivated to use whole decellularized organs as the biocompatible scaffolds in the method of Ginsberg et al to create improved tissue structures for transplantation.  One would have had a reasonable expectation of successfully using decellularized organs as the biocompatible scaffolds because Baptista et al teach how to decellularize whole livers in a manner that does not disrupt the microarchitecture of the vascular tree, and how to seed endothelial cells through the portal vein to properly reseed the vasculature.  Furthermore, Ginsberg et al teach that the engineered endothelial cells can be cultured on decellularized tissue.  Still further, Ginsberg et al teach additional cells can be seeded on the biocompatible scaffold. Therefore, it would have been prima facie obvious to substitute decellularized organs, such as liver tissue, as the biocompatible scaffold material in the method of Ginsberg et al. 
Regarding claim 31: Following the discussion of claim 29 above, Ginsberg et al does teach that the engineered endothelial cells regenerate a functional blood vessel network, including capillaries (See ¶6).  Furthermore, Baptista et al show that the complete vascular tree, including microvessels are formed when whole decellularized liver is used as a scaffold.  
Regarding claim 32: Ginsberg et al report culturing the cell-seeded scaffolds in a culture dish.  A culture dish reads on a bioreactor. 
Regarding claims 33 and 34: Ginsberg et al teach, after production in vitro, the implant can be implanted into a patient in need of treatment of a tissue defect (See ¶17, 65-68).  The artisan of ordinary skill will immediately understand that in order to surgically implant the implant, the implant must first be removed from the in vitro culture (which reads on isolating).  The step of implanting the vascularized organ into a subject reads on administering. 


Allowable Subject Matter
Claims 1-5, 7-11, 13, 18 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following two references are considered to represent the closest prior art:
Ginsberg et al (WO 16/100869), the disclosure has been set forth above.  Briefly, Ginsberg et al disclose seeding E4ORF1+/ETV2+ endothelial cells on a biocompatible scaffold to create vascularized implants.  The implants are created by culturing E4ORF1+/ETV2+ endothelial cells on a biocompatible scaffold under conditions wherein the endothelial cells express the E4ORF1 polypeptide and ETV2+ transcription factor and develop functional blood vessel networks throughout the biocompatible scaffold.  The blood vessels within the implant read on stable, three-dimensional blood vessels comprising endothelial cells comprising an exogenous nucleic acid encoding an ETV2 transcription factor.  The biocompatible scaffold reads on a matrix.  While Ginsberg et al generate stable three-dimensional blood vessels, they do not isolate the blood vessels from the biocompatible scaffolds, rather the complete vascularized implant (including the scaffold material) is intended for transplantation. There is no teachings, suggestion or motivation to remove the developed blood vessels from the scaffold, nor reasonable expectation that removal without damage to the blood vessels would be possible.  Therefore, Ginsberg et al does not render obvious the method of claim 1, the blood vessels, per se of claim 13, and the method of use of claim 18.  Furthermore, it would not have been obvious to combine the vascularized constructs with organoids as required by claim 21.  Implantation of the vascularized constructs in vivo would be expected to result in vascularized tissue in vivo, but tissue in vivo does not meet the definition of an organoid.  

Ginsberg et al (Cell, 2012) (which has similar disclosure to Rafii et al US Patent 9637723), teach reprogramming non-vascular cells, specifically amniotic fluid cells, into endothelial cells by transducing the amniotic fluid cells with ETS transcription factors, including ETV2.  The final cells are referred to as rAC-VECs (See Pg 573 “Reprogramming Protocol”).  
Ginsberg et al perform an in vitro tubulogenesis assay involving culturing rAC-VECs on Matrigel for 12-16 hrs. Ginsberg et al report that the rAC-VECs formed tubes in vitro (See Pg 565 “AC-Derived rAC-VECs…” and Fig. 6A). The rAC-VECs read on endothelial cells comprising an exogenous nucleic acid encoding an ETV2 transcription factor.  The Matrigel reads on a matrix.  The in vitro method of Ginsberg et al differs from the method of current claim 1 in that they only culture the engineered ECs on the Matrigel for 12-16 hrs, not at least 3 to 4 weeks.  While Ginsberg et al report formation of ‘tubes’, the tubes formed after 12-16 hrs would be expected to be physically distinct from the tubes formed after at least 3-4 weeks in culture.  Given that the goal of Ginsberg et al was only to determine if tubulogenesis occurred, there would be no reason to maintain the culture for a substantially longer period of time. Furthermore, Ginsberg et al does not report isolating the tubes thereby formed.  Again, the goal of Ginsberg et al was to determine if the rAC-VECs were capable of tube formation in vitro, Ginsberg et al does not disclose or suggest a use of the tubes thereby formed.  Furthermore, there is no reasonable expectation that the tubes could be isolated after 12-16 hrs, or that the tubes are stable blood vessels in accordance with the definition of the instant application.  Therefore, the in vitro assay of Ginsberg et al does not render obvious the method of claim 1, the blood vessels, per se of claim 13, and the method of use of claim 18.  
Ginsberg et al perform two in vivo assays, the first assay involved loading rAC-VECs into Matrigel plugs and implanting the plugs subcutaneously (See Pg 565-567 “AC-Derived rAC-VECs…” and Fig. 6C).  The Matrigel plugs were recovered after 2 weeks, and were reported to contain numerous functional vessels of various caliber that anastomized to the host vasculature (See, id).  This in vivo assay differs from the method of current claim 1 in that the engineered endothelial cells were only ‘cultured on a matrix’ (within the Matrigel plugs) for 2 weeks (during the in vivo period), this is less than the required at least 3 to four weeks required by claim 1.  Furthermore, the blood vessels were not isolated after recovering the Matrigel plugs.  The goal of Ginsberg was to determine if the cells were capable of inducing angiogenesis when implanted in vivo. Ginsberg et al does not teach or suggest incubating the rAC-VECs in Matrigel plugs in vivo, recovering the Matrigel plugs, and then isolating the blood vessels therefrom, as Ginsberg et al does not disclose any utility of the isolated blood vessels, per se.  Therefore, Ginsberg et al does not render obvious the method of claim 1, the blood vessels, per se of claim 13, and the method of use of claim 18.  
The second in vivo assay involved intrasplenic transplantation of rAC-VECs into test mice who have undergone partial hepatectomy.  Ginsberg et al report that the rAC-VECs engrafted in the liver sinusoidal vessels of the mice (See Pg 567 “AC-Derived rAC-VECs…” and Fig 6D and 6E).  Like the first assay, this second assay supports that rAC-VECs can form vasculature upon implantation in vivo.  However, there was insufficient evidence to support a reasonable expectation that the rAC-VECs would successfully vascularize [ex-vivo] organoids when co-cultured on a matrix.  The organoid environment does not necessarily have the cellular clues present within the body.  Thus Ginsberg et al does not render obvious instant claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633